             Case 1:20-cv-00865-RP Document 5 Filed 10/09/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       IN THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 ANDREW AND SARAH FOSSUM,                         )
                                                  )
                              Plaintiffs,         )
        v.                                        )         Case No. 1:20-cv-00865-RP
                                                  )
 FIRST DATA CORPORATION.                          )
                                                  )
                              Defendant.          )
                                                  )
                                                  )



               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       This matter having been fully resolved by the parties, Plaintiff Andrew and Sarah

Fossum hereby voluntarily dismiss with prejudice their cause of action filed with this Court

on August 18, 2020. Defendant has not yet answered the Complaint or moved for summary

judgment. Each party shall bear its own costs, expenses, and attorneys’ fees.



  Dated: October 9, 2020                           Respectfully Submitted

                                                   /s/ Andrew John Fossum
                                                   Andrew John Fossum
                                                   Texas State Bar No. 24084918
                                                   andrew.fossum@spearheadlegal.com

                                                  SPEARHEAD LEGAL LLP
                                                  620 Newport Center Dr., Suite 1100
                                                  Newport Beach, CA 92660
                                                  Phone: (512) 253-2166
                                                  Fax: (949) 409-8383

                                                   ATTORNEY FOR PLAINTIFFS



                                             1
          Case 1:20-cv-00865-RP Document 5 Filed 10/09/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing document was served on all

parties who have appeared in this case on October 9, 2020, via the Court’s CM/ECF system.

                                                 /s/ Andrew John Fossum
                                                 Andrew John Fossum




                                            2
